DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 19 Jan 2021.

Amendments Received
Amendments to the claims were received and entered on 18 May 2021.

Status of the Claims
Canceled: 2–6, 10, 11, 14–16, 18–21 and 23
Examined herein: 1, 7–9, 12, 13, 17, 22 and 24

Withdrawn Rejections
All rejections of claims 5, 11, 16, 20, 21 and 23 are hereby withdrawn in view of Applicant's amendments; the cancelations of these claims moots the rejections.

Withdrawn Objections
The objection to claims 1 and 13 is hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
The rejection of claims 1, 7–9, 12, 13, 17, 22 and 24 under 35 USC § 112(b) is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7–9, 12, 13, 17, 22 and 24 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "determining … whether [an] alleged offspring is a true offspring of [] first and second tested subjects".
Mathematical concepts recited in the claims include "applying … respective NGS data … to a statistical model for calculating a value representing a likelihood that the alleged offspring is a true 
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining raw NGS data" of three subjects; "filtering … the respective raw NGS data"; "dividing respective genomes in the corresponding NDS data" of the three subjects; "sorting markers in each of the plurality of segments"; "selecting a plurality of markers based on the sorting result"; and "determining, based on the respective values … whether the alleged offspring is a true offspring of the first and second tested subjects".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites the non-abstract element that the method is "computer-implemented" and some steps are implemented "using one or more processors".  Claim 13 recites the non-abstract element of a "system" comprising "one or more processors, arranged to" perform the abstract idea, and a "display" that displays the result of the abstract idea.  Claim 17 recites the non-abstract element of "a non-transitory computer readable medium for storing instructions" that implement the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 1 and 17 also recite the non-abstract step of "displaying, using a display operably connected with the one or more processors, the determination result".  Outputting the result of the 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As also explained above, the step of outputting the result of the abstract idea is insignificant extrasolution activity, and when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract i.e. computerization of mathematical calculations).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under § 101
In the reply filed 18 May 2021, Applicant asserts that the invention "improves the art of paternity testing and is therefore, patent eligible subject matter" (p. 11).
The conclusion of statutory eligibility does not necessarily follow from the premise.  Even if the claimed method of paternity testing were completely novel and nonobvious — and the examiner maintains that it is not, for reasons set forth below — its novelty/nonobviousness would not be sufficient to satisfy the statutory requirement of § 101.  While improvements to a technology are one of the indicia of statutory subject matter, "paternity testing" is not a technology.  It is a determination, based on biological information, about a natural phenomenon.  Technology may be employed to facilitate the process of paternity testing; the instant invention does so.  But the nucleotide sequencing technology employed by the claimed invention only provides the data on which the abstract idea operates, and the computer technology only facilitates making the determination.  Neither of these is sufficient to integrate the abstract idea into a practical application, or to constitute an inventive concept.  Hence, the nominal recitation of non-abstract elements in the claims does not render the claims significantly more than the abstract idea recited in the claims.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7–9, 12, 13, 17, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mo, et al. (Forensic Science International 2016; previously cited); as evidenced by Pakstis, et al. (Human Genetics 2010).
With respect to claims 1, 13 and 17, Mo teaches a method of using massively parallel nucleotide sequencing (i.e. "next generation sequencing") for paternity testing.  Genetic samples are acquired from the mother, putative father, and child (p. 162 § 2.1), sequenced (p. 162 § 2.2), and genotypes of the HID SNP panel are determined (p. 162 § 2.3).  Using the genotyping data, the likelihood is calculated that the e.g. p. 162 §§ 2.2 and 2.3), suggesting that the method is advantageously implemented using a computer, which would include "one or or more processors", software, and a "display operably connected with the one or more processors".
Mo does not teach that the HID SNP panel was determined by "dividing respective genomes in the corresponding NGS data" of the three subjects "into a plurality of segments", "sorting markers in each of the plurality of segments based on a probability of exclusion", and "selecting a plurality of markers based on the sorting results".
Pakstis teaches that the HID SNP panel was created by segmenting a genome into unlinked regions, and determining the minor allele frequency of available SNPs within those regions (p. 316).  The marker SNPs were selected to have high heterozygosity (p. 319 § "Results").  High heterozygosity is equivalent to high minor allele frequency, which in turn is directly correlated with high probability of exclusion; i.e. probability of exclusion is a monotonically increasing function of minor allele frequency.  So the sorting of SNPs by heterozygosity in Pakstis is equivalent to sorting SNPs by probability of exclusion.  Hence, the HID SNP markers used in the method of Mo were selected by "dividing respective genomes in the corresponding NGS data" of the three subjects "into a plurality of segments", "sorting markers in each of the plurality of segments based on a probability of exclusion", and "selecting a plurality of markers based on the sorting results".
With respect to claims 7–9, Mo teaches sequencing coverage >100× (Supplementary Fig. 1).
With respect to claims 12, 22 and 24, Pakstis teaches that the SNP markers used by Mo were selected to have high heterozygosity, which is equivalent to high probability of exclusion.
An invention would have been obvious to one of ordinary skill in the art if some suggestion would have led that person to modify prior art reference teachings to arrive at the claimed invention.  prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Soren Harward/Primary Examiner, Art Unit 1631